* A PORTION OF THIS AGREEMENT HAS BEEN REDACTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) IT WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

﻿

SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS

﻿

﻿

This Settlement Agreement and Mutual Release of All Claims
("Agreement") is entered into by and between OSK VII, LLC ("Lender"), as
assignee of THE NATIONAL CREDIT UNION ADMINISTRATION BOARD AS LIQUIDATING AGENT
OF WESTERN CORPORATE FEDERAL CREDIT UNION (“Seller”) and MINISTRY PARTNERS
INVESTMENT COMPANY,

LLC (“Borrower”).

﻿

RECITALS

﻿

A.
The Note. Borrower executed a Promissory Note payable to the order of Seller dated November 4,
2011, in the original principal sum of twenty-three million
five-hundred twenty-two thousand nine-hundred thirty-one dollars and forty-one cents ($23,522,931.41) (as renewed,
modified and amended, the “Note”).

﻿

B. The Security Agreement. As security for the repayment of the Note, Borrower
executed a Loan and Security Agreement in favor of Seller dated as of
November 4, 2011 (as renewed, modified and amended, the “Security Agreement”),
encumbering personal property of Borrower as defined in the
Security Agreement. The Note, Security Agreement and other documents related to
or securing the Note and Security Agreement, are referred to herein as the
“Loan Documents.” However, the Deposit Account Control Agreement entered into
between Seller and Borrower on November 4, 2011 is not a part of the
Loan Documents.

﻿

C. The Assignment of Loan Documents to Lender. Seller assigned all of its
rights, title and interest in and to the Loan Documents to Lender, pursuant to
an Assignment and Assumption Agreement and UCC assignment.

﻿

D. Compromise of Indebtedness. Borrower desires to satisfy its
indebtedness pursuant to the Loan Documents upon the
terms and conditions set forth in this Agreement, and Lender is willing to
accept the sums recited in this Agreement in satisfaction of the
indebtedness pursuant to the Loan Documents upon the terms and conditions set
forth in this Agreement.

﻿

E. Acknowledgment of Balances. Borrower acknowledges
and agrees that, as of September 30, 2020, there remained due and owing to
Lender by Borrower pursuant to the Note unpaid, principal of $15,003,797.38,
together with unpaid, accrued interest of $30,017.90.

﻿

F. Other Indebtedness Not the Subject of this Agreement. Borrower acknowledges
that Lender is also the assignee of another Promissory Note and Loan and
Security   Agreement   dated   November   4,   2011, but in the original
principal sum of $87,325,304.24, and that said obligation is explicitly not
released, waived, compromised or in any way modified as a result of this
Agreement.

 

AGREEMENT

﻿

1. Settlement Payment.  In consideration of the
mutual covenants and agreements contained in this Agreement, Borrower agrees to
pay to Lender the following sums:

﻿

 

Discounted principal:

$   [***]

Interest calculated through September 25, 2020: 

$   [***]

Total:

$   [***]

*If paid after September 25, 2020, a per diem of $[ *** ] (based on the actual
unpaid principal balance) shall be added to the Total.

   

The foregoing sums shall be referred to herein as the “Settlement Payment.”  The
Settlement Payment shall be received by Lender no later than 5:00 p.m. CST on
September 28, 2020
("Payment Deadline"), by wire transfer as instructed by Lender and Lender agrees
to accept the Settlement Payment, if paid as set forth herein, in
complete satisfaction of Borrower’s obligations to Lender under the Loan
Documents. If the Settlement Payment is not paid to Lender in good funds on or
before the Payment Deadline, Borrower shall not be entitled under this Agreement
to pay less than the full amount owed under the
Loan Documents in satisfaction thereof and the
Loan Documents (less any payments retained by Lender), the liens
arising thereunder and any other rights of Lender and obligations
of Borrower under the Loan Documents shall remain at or be reinstated to the
priority that existed prior to the execution of this Agreement.

﻿

2. Satisfaction of the Note and Termination of Lien. Upon receipt of this
fully executed Agreement and the Settlement Payment, subject to the other
provisions contained herein, Lender
agrees that (a) Borrower’s obligations pursuant to the
Note and other Loan Documents, shall be deemed fully satisfied; and,
(b) shall file and record, as applicable,
the appropriate termination statement and release of the UCC
Financing Statement filed with the Secretary of State of California on June 21,
2019 as Filing Number 19-7719011905 only. However, the
Deposit Account Control Agreement    between Lender and  
 Borrower, with an effective date of June 28, 2019, shall not be terminated.

﻿

3. Borrower’s Release. For and in consideration of the
agreements made herein by Lender and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged
by Borrower, does hereby WAIVE any notice or disclosure (or any defect in the
giving of same) provided or required by the Loan Documents or by any applicable
law or regulation of the United States governing, or of
any state whose law may govern, the origination of or any collection
or reporting activity on the Loan Documents or any security therefor, including
without limitation Chapter 9 of the Uniform Commercial
Code as adopted in such state and the Consumer Credit or equivalent
law of such state, the Federal Truth-in- Lending Act, Fair Credit Billing Act,
Fair Debt Collection Practices Act, Fair Credit Reporting Act, Real Estate
Settlement Procedures Act and any corresponding or similar acts enacted by
such state, which may or may not be applicable to the Loan Documents, as well as
the laws of such state
governing foreclosures on real and personal property (collectively, the
“Statutes”), and Borrower does hereby forever RELEASE AND DISCHARGE Lender,
Seller
and their servicers, predecessors, successors, assigns, officers, managers, directors, shareholders, partners, members,
employees,
agents, attorneys, representatives, parent corporations, subsidiaries, and affiliates (Lender,
the Seller and all other of said parties released hereby
being sometimes collectively called "Released Lender Parties" and individually
“Released Lender Party”), jointly and severally from any
and all claims, counterclaims, demands,
damages, debts, agreements, covenants, suits, contracts, obligations, liabilities, accounts, offsets, rights, actions and causes of action
of any nature whatsoever, including, without limitation, all claims, demands,
and causes of action for contribution and indemnity, whether arising at law or
in equity (including without limitation, claims
of fraud, duress, control, mistake, negligence, gross negligence,
wrongful misconduct, tortious interference, unfair competition, restraint of
trade, usury, wrongful acceleration or foreclosure, reporting of
this transaction to any governmental entity or agency, damage to or loss of
any collateral, disclosure of privileged, protected or confidential information,
the use of any incorrect rate or method in computing interest
on the Loan Documents, violations of the
Statutes), breach of contract, and/or commission of any tort, whether currently
possessed or possessed in the future, whether known or unknown,
whether liability be direct or indirect, liquidated or
unliquidated, whether presently accrued or to accrue hereafter, whether absolute
or contingent, foreseen or unforeseen, and whether or not heretofore asserted,
arising out of or relating to the Note, the
Security Agreement, any other collateral for the Note, or the
Loan Documents, which has occurred in whole or in part, at any time prior to the
Effective Date and/or the Payment Deadline, but
excluding Lender’s breach of its obligations under Sections 2 and 5
of this Agreement. Borrower confirms    that it has reviewed the effect of this
release with competent legal counsel of its choice, or has been afforded the
opportunity to do so, prior to
execution of this Agreement, and acknowledge and agree that, the
Released Lender Parties    are relying upon this release
in extending these accommodations. Provided that the conditions of this
Agreement have been fulfilled, including but not limited to, the completion of
actions referenced in Section 2 hereof, upon the Payment Deadline
and Lender’s receipt of the Settlement Payment, Borrower re-affirms this
release of the Released Lender Parties.

﻿

4. Qualified Release of Claims by Lender. Provided all of the
conditions of this Agreement have been fulfilled including but not limited to
the
timely receipt by Lender of the entire Settlement Payment, and (i) there shall
not be a bankruptcy filing by or against Borrower which results in any portion
of the Settlement Payment made to Lender being disgorged for
any reason, and (ii) subject to Sections 6 and 8 of this
Agreement, Lender, hereby releases and discharges Borrower, its successors,
heirs, assigns, and representatives (the “Released Borrower Parties”) of and
from any and all claims, harm, injury, and damage of any and every kind, known
or unknown, legal or equitable, which Lender may have against the Released
Borrower Parties prior to the Effective Date, relating to only the
Loan Documents, and excluding any breach of this Agreement by Borrower.

﻿

5. Defense to Claims. The terms of the releases set forth in this Agreement
may be pleaded as a full and complete defense to, and may be used as the basis
for an injunction against any claim, demand, action, suit or
other proceeding which may be prosecuted, instituted or attempted by any party hereto with respect
to any party released under this Agreement, based upon or arising out
of any claims released hereunder. To protect each party
from the expense associated with
defending against frivolous, meritless claims or    defenses, and to
otherwise induce the parties to abide by the terms of this Agreement, the
parties agree that, in the event of any dispute arising out of this Agreement,
the prevailing party or parties shall be entitled to recover from the
other party or parties all of their costs and expenses, including
reasonable attorneys’ fees, incurred in connection with the enforcement of the
terms of this Agreement.

﻿

6. Effect of Bankruptcy or Disgorgement of Payments. In the event of a
bankruptcy filing by or against Borrower after receipt of the Settlement Payment
by Lender, or if all or any portion of the Settlement Payment made to
Lender is required to be disgorged for any reason, Lender
shall have an undisputed, liquidated, non-contingent allowed secured claim in
an amount equal to the full unpaid amounts owed under the Loan Documents,
including all accrued interest, costs and attorneys’ fees, without
compromise, less credit for any payment
received which was not disgorged (“Indebtedness”). Notwithstanding anything to
the contrary contained in this Agreement, the release of Borrower
by Lender, as set forth in Section 4 above, shall be contingent upon
this Section 6. In the event of a bankruptcy filing by or against Borrower,
pursuant to which all or any portion of the Settlement Payment made to Lender is
required to be disgorged for any reason, Lender
shall be permitted to pursue such claims pertaining to the Indebtedness against
Borrower, in such manner as Lender deems appropriate and allowed by law.

﻿

7. Representations and Further Assurances. Borrower acknowledges, represents,
warrants, confirms and agrees as follows:

﻿

a. Borrower’s execution of this Agreement is not based upon Borrower’s reliance
upon any representation, understanding or agreement not expressly setforth
herein.  The Released Lender Parties have not made any representations to
Borrower not expressly set forth herein;

﻿

b. Borrower executes this Agreement as a free and voluntary act, without any
duress, coercion or undue influence exerted by or on behalf of any Released
Lender Party or any other party;

﻿

c. Acceptance of this Agreement or any act related hereto is in no way an
admission of any fault or liability by any party hereto;

﻿

d. Borrower is the sole owner of the claims or causes of action being
released herein and Borrower has not conveyed or assigned and will
not convey or assign any interest in any such claims or causes of action to
any person or entity not a party hereto;

﻿

e. Borrower has full and complete authorization and power to
execute this Agreement in the capacity herein stated and this Agreement is a
valid, binding and enforceable obligation of Borrower and does not violate any
law, rule, regulation, contract or agreement otherwise enforceable by or
against Borrower;

﻿

f. Borrower shall not commence, join in or participate as an adverse party or as
a voluntary adverse witness against any Released Lender Party in
any litigation which involves any Released Lender Party’s claims under the
Loan Documents against any other person or entity not released hereby or
any claims by Borrower or any other person or entity against any Released Lender
Party relating to the Loan Documents;

﻿

g. Borrower shall not disclose the Settlement Payment or the other terms,
provisions or effect of this  Agreement to anyone other than as follows: (i) to
Borrower’s accountants for purposes
of preparing financial statements and tax returns, (ii) in response to
any bona fide credit inquiry or the requirements of
any regulated lending institution, (iii) to
Borrower’s attorneys for purposes of review and advice and for
use in any litigation against Borrower, (iv) in response to
any subpoena or other legal process requiring the
production or disclosure hereof; however, Borrower shall give Lender prompt
written notice of such subpoena or other legal process, (v) otherwise as
required of Borrower by legal, statutory, accounting or regulatory authorities
beyond the reasonable control of Borrower; (vi) was in the public domain at or
subsequent to the time such portion was communicated to a recipient by Borrower
through no fault of the recipient; or (vii) was rightfully in the recipient’s
possession free of any obligation of confidence at the time such information was
communicated to recipient by Borrower.

﻿

h. Borrower has provided or shall provide to Lender prior to the Payment
Deadline such Borrower’s correct Federal Taxpayer Identification Number, as
applicable and correct address for Federal Income Tax purposes.

﻿

i. Borrower agrees, confirms, represents and warrants that the Loan
Documents are a true debt and binding obligation of 
Borrower and that Borrower has no defense, counterclaim or offset to Borrower's
obligation to pay the Loan Documents and does hereby waive and relinquish
any right it would have, had, has presently or may have in the future to assert
any defense, counterclaim setoff, or other defense for such action by
Lender, or its predecessors as mortgagee under the
Loan Documents. The recitals above are true and correct, are integral to
this Agreement, and are incorporated herein by reference.

﻿

j. A  violation of the representations set forth in this Section 7
shall constitute a default under this Agreement.

﻿

8. Default. If a default shall occur under this Agreement,
Lender shall be entitled to exercise all rights and remedies allowed by
applicable law and shall be entitled to recover reasonable attorney's fees. In
addition, if a default occurs, Lender shall be entitled at its option to declare
the release of Borrower contained in Section 4 null and void, and the
Loan Documents (less any payments retained by Lender), together with liens and
any other rights of Lender and obligations of Borrower under the
Loan Documents, shall be reinstated to the priority that existed prior to
the entering into of this Agreement. The termination, pursuant to this Section,
of the release of Borrower by Lender in Section 4 shall not (i) terminate any
release of the Released Lender Parties by Borrower contained in Section 3 herein
or in any other document or (ii) result in the termination or limitation of any
other rights granted to Lender and/or to any Released Lender Party under or
pursuant to this Agreement, the agreements of Borrower set forth in Sections 5
and 7 through 18 and/or the Loan Documents.

﻿

9.
Waiver of Defenses, Counterclaims and Setoffs. Borrower expressly waives any notices, notices
of intent to accelerate, defenses, counter-claims, or setoffs which may be
asserted against any of the Released Lender Parties, and agrees, represents and
warrants that none of the Released Lender Parties have violated any of the terms
or conditions of any Loan Documents, nor made any representations or
promises which are not contained in this Agreement or in any other agreement
between the parties.

﻿

10. Severability. If any term, provision, covenant or
condition of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

﻿

11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA AND THE LAWS OF THE UNITED
STATES OF AMERICA APPLICABLE TO TRANSACTIONS WITHIN THE STATE OF
MINNESOTA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
The provisions contained in this Agreement
shall govern over any inconsistent provisions contained in any correspondence or
other agreement between Lender and Borrower.

﻿

12. Binding Agreement. This Agreement is binding upon the
undersigned parties, their heirs,
representatives, executors, administrators, assigns, successors in interest, predecessors in interest,
owners, shareholders, partners, members, employees, officers, directors
and anyone claiming by, through or under any one of the undersigned parties.

﻿

13. Counterparts; Multiple Parties. This Agreement
may be executed in multiple identical counterparts, each of which when executed shall
be deemed an original. If
Borrower is more than one person, all agreements, representations, warranties
and other undertakings of Borrower are made by each such person,
jointly and severally.

﻿

14. Acknowledgements. The parties hereto acknowledge
that Borrower may have loans with the Released Lender Parties other than the
Loan Documents.    The parties hereto agree that this Agreement pertains only to
the described Loan Documents and shall not affect the parties' rights one
against the other as to claims or rights not arising
out of, connected with or related to the Loan Documents.

﻿

15. Construction/Validity. Because each of the parties to this Agreement
has contributed to the preparation and drafting hereof, has read it, and has had
the option and sufficient time to
reviewed it with each’s respective counsel and understands its terms and contents,
the terms and provisions of this Agreement
shall be interpreted and construed without any presumption or
inference based upon the party drafting this Agreement.    This Agreement is 
entered into without force or duress, in the free will of the
parties, and in consideration of the receipt of
substantial consideration. All parties acknowledge that they have
not entered into this Agreement in reliance upon
any inducement or promise not otherwise contained herein. The parties have had
the opportunity and sufficient time to consult extensively
with counsel regarding the terms of
this Agreement and have resolved any questions they may have had as to the
meaning, effect or interpretation of this Agreement. The decision of the parties
to enter into this Agreement is a fully-informed decision, and the parties are
aware of all legal and other ramifications of such decision.

﻿

16.
Effective Date. This Agreement is effective on the date ("Effective Date") that it is signed by Lender.

﻿

17. Waiver of Jury Trial. BORROWER AND RELEASED LENDER PARTY HEREBY:
(I) WAIVES TRIAL BY JURY IN ANY COURT AND IN ANY SUIT, ACTION OR PROCEEDING ON
ANY MATTER ARISING IN CONNECTION WITH OR IN ANY WAY RELATED TO THE FINANCING
TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART AND/OR THE ENFORCEMENT OF ANY OF
LENDER’S RIGHTS AND REMEDIES,
INCLUDING WITHOUT LIMITATION, TORT CLAIMS; AND (II) ACKNOWLEDGES THAT THE
TRANSACTIONS OF WHICH THIS AGREEMENT IS A
PART ARE COMMERCIAL TRANSACTIONS AND WAIVES ANY RIGHTS TO (i)
NOTICE AND HEARING AS ALLOWED BY ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH INVESTOR MAY DESIRE TO USE, AND (ii) REQUEST THAT
INVESTOR POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT BORROWER AGAINST
DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY WHICH LENDER
MAY DESIRE TO USE. BORROWER AND RELEASED LENDER PARTY ACKNOWLEDGES THAT IT
MAKES THE WAIVERS SET FORTH IN THIS PARAGRAPH KNOWINGLY, VOLUNTARILY, WITHOUT
DURESS AND ONLY AFTER CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH
ITS ATTORNEYS. BORROWER AND RELEASED LENDER PARTY FURTHER
ACKNOWLEDGES THAT NO PARTY TO THIS AGREEMENT HAS AGREED WITH OR REPRESENTED TO
BORROWER, RELEASED LENDER PARTIES OR ANY OTHER PARTY HERETO THAT THE PROVISIONS
OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

﻿

18. Final Acknowledgement. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR WRITTEN OR
ANY PRIOR, CONTEMPORANEOUS  OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

﻿

﻿

﻿

EXECUTED by the parties on the dates set forth below, but effective as of the Effective Date hereinabove
defined.

﻿

﻿

﻿

Borrower:

﻿

Borrower's Address:

915 W. Imperial Highway, Suite 120MINISTRY
PARTNERS INVESTMENT COMPANY, Brea, CA 92821LLC

﻿

﻿

﻿

 

 

Date: September 23, 2020

By:

/s/ Joseph Turner

﻿

Name:

Joseph Turner

﻿

Title:

President / CEO

﻿

﻿

﻿

﻿

 

﻿

﻿

EXECUTED by the parties on the dates set forth below, but effective as of the Effective Date hereinabove
defined.

﻿

﻿

Lender:

﻿

OSK VII, LLC

﻿

﻿

﻿

﻿

 

 

Date: September 24, 2020

By:

/s/ Adam Bernier

﻿

Name:

Adam Bernier

﻿

Title:

Secretary / CFO

﻿

﻿

﻿

﻿

﻿





Page 1

 

--------------------------------------------------------------------------------